Case 4:20-cv-05640-YGR Document 287-6 Filed 01/25/21 Page 1 of 3




                      Exhibit E




   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-6 Filed 01/25/21 Page 2 of 3
                 Case 4:20-cv-05640-YGR Document 287-6 Filed 01/25/21 Page 3 of 3




                                                  By AppleInsider Staff

            Google is said to be well into negotiations with the team behind WhatsApp, with the search giant
              reportedly considering a $1 billion price tag for the popular cross-platform messaging app.




            Sources reportedly close to the negotiations tell Digital Trends that Google is looking to acquire
             the popular messaging app, and that WhatsApp's team is "playing hardball," holding out for an
            acquisition price close to $1 billion. Bringing WhatsApp into the fold would likely provide Google
                 with a faster route to unifying its disparate messaging services — Google Voice, Google
               Hangouts, Google Talk, etc — making it more capable of competing in the communication
                                          segment against Internet rival Facebook.

            Such a service unification may be high up on Google's priorities list right now. Rumors have the
               search leader working on a project known as Babble, which would provide cross-platform
            communications between its services. The rumored WhatsApp negotiations could be a means of
             bringing an accomplished team into Google's own operations, as Google did when it acquired
                                         popular iOS mail app Sparrow in July.

             Google is said to have approached WhatsApp in the past, broaching the topic of an acquisition
              in early December. Around the same time, Facebook was also said to be considering buying
                                                     WhatsApp.

                WhatsApp has proved immensely successful in the time since its release, netting tens of
             millions of users across Android, BlackBerry, Windows Phone, and Apple's iOS platform. It is
            currently the second-most popular paid app in Apple's iTunes App Store, and the service saw 18
                                 billion messages transmitted this past New Year's Eve.

               Eschewing advertisements, WhatsApp has managed to pull in considerable revenues with a
             simple yearly subscription fee of $1. iPhone users pay that fee upon first downloading the app,
             though recent rumors have the service moving to a model more in line with its incarnations on
              other platforms. Users on other platforms can download and use the app for free for the first
                 year before being presented with the option to pay a $1 per year subscription fee. While
             WhatsApp has not released any details on its financial operations, Digital Trends ' source says
                             the company may be pulling in roughly $100 million in revenue.




                       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                        APL-APPSTORE_09702123
